Matter of O'Neill v Schneiderman (2016 NY Slip Op 07326)





Matter of O'Neill v Schneiderman


2016 NY Slip Op 07326


Decided on November 9, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
BETSY BARROS, JJ.


2016-08782	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Lisa O'Neill, petitioner, 
vEric T. Schneiderman, etc., et al., respondents.


Garnett H. Sullivan, South Hempstead, NY, for petitioner.
Eric T. Schneiderman, Attorney General, New York, NY (Meryl Lutsky of counsel), respondent pro se.
John W. McConnell, New York, NY (Lee Alan Alderstein of counsel), for respondent Barry Kron.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of prohibition to prohibit the respondents from prosecuting the petitioner in a criminal action entitled People v O'Neill , pending in the Supreme Court, Queens County, under Indictment No. 2411/15, and application by the petitioner to waive the filing fee imposed by CPLR 8022(b).
ORDERED that the application is granted; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352).
The petitioner has failed to demonstrate a clear legal right to the relief sought.
BALKIN, J.P., HALL, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court